Title: To John Adams from Winthrop Sargent, 30 November 1794
From: Sargent, Winthrop
To: Adams, John




Sir
Cincinnati Northwestern Territory Novr: 30th: 1794—

In the Belief that it may afford to you some Pleasure, I do myself the honour to enclose to you a Drawing of  sundry Matters collected from an old Grave in this Country—addressed as you will observe to my Friend Mr Beekman of Boston—The Skull of the Body interred with them memebred away upon being exposed to the Air, and a Part of the Thigh Bone Seems to me as antique as many which I have viewed after laying three hundred years in the Earth—
If upon the Receipt of this Packet you should have a few moments of Leisure I shall hope to be indulged with Information of the probable Uses of the different Articles and the Degree of Improvement of the people designing them—which I have in vain sought amongst the learned of this Country.
with highest Respect / I have the honour to be / Sir / your most obedient / humble Servant

Winthrop Sargent